Citation Nr: 1342515	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  06-28 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) rating (evaluation) for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1966 to November 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In September 2009, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  The transcript of the hearing is of record.  

Previously, in a March 2011 decision, the Board denied a compensable rating for bilateral hearing loss.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In April 2013, the Court issued a Memorandum Decision ordering that the Board's decision be vacated and remanded for further appellate review, on the basis that the Board failed to account for the Veteran's functional impairment when addressing whether extraschedular referral was warranted.  The case now returns to the Board.


REMAND

The Court has set forth a three-step analysis for determining whether referral for extraschedular consideration is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Barringer v. Peake, 22 Vet. App. 242, 244-46 (2008).  The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun, 22 Vet. App. at 115.  Therefore, initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate and no referral is required.  

In the second step, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by 38 C.F.R. § 3.321(b)(1) (2013) (i.e., marked interference with employment and frequent periods of hospitalization).  Id. at 116.  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then, third, the case must be referred for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In the April 2013 decision, the Court decided that the record was "replete with evidence that the bilateral asymmetric configuration of [the Veteran's] hearing [loss] disability causes or contributes to functional impairment beyond that contemplated by the rating schedule."  In consideration thereof, the first element required for extraschedular referral - inadequacy of the rating schedule - appears to have been met.  Also, in light of the July 2005 VA medical examiner's statement that the Veteran would have some disabling factors especially in noisy situations, to include difficulty with localization or directionality, as well as the March 2010 VA medical examiner's statement that the Veteran's bilateral asymmetric configuration of hearing loss created a significant impairment for the Veteran, the threshold criteria for extraschedular referral have been met; therefore, a remand is warranted so that this case may be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321(b).
 
Accordingly, the case is REMANDED for the following actions:

1. Refer the Veteran's claim for service connection for bilateral hearing loss to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of entitlement to an increased (compensable) rating for bilateral hearing loss on an extraschedular basis under 38 C.F.R. 
§ 3.321(b).

2. Thereafter, readjudicate the claim.  If any benefit sought on appeal remains denied, provide the Veteran and the representative a Supplemental Statement of the Case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  Allow an appropriate period of time for response. Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


